Lockwood-, Justice, delivered the following dissenting opinion: I am constrained to differ from the opinion of the court just delivered. It seems to me that the true construction of the second section of the act regulating bonds and notes and their assignment is, that if the maker of a promissory note is insolvent at the time the note becomes due, that an action immediately accrues to the assignee of such note against the assignor. The statute having given an action to the assignee of the note against the assignor no subsequent change in the situation of the maker will, in my opinion, divest such right of action. The instructions given in this case are based upon these principles, and are, in my opinion, warranted by them. , The court below was not called on, and consequently did not take into consideration the form of the pleadings. I am of opinion that the judgment ought to be affirmed. Judgment reversed.